      Case 2:20-cv-00755 Document 19 Filed 05/03/21 Page 1 of 6 PageID #: 88



                       UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT CHARLESTON


PAMELA KAZAK,

             Plaintiff,

v.                                           Civil Action No. 2:20-cv-00755

WAL-MART STORES EAST, LP;
WALMART STORE #4278; and
WALMART INC.,

             Defendants.


                                     ORDER


             Pending is the defendants’ motion to dismiss the

plaintiff’s complaint, filed on April 7, 2021 (ECF No. 18).


             The plaintiff commenced this action by filing her

complaint in Kanawha County Circuit Court on October 20, 2020,

asserting claims arising from her allegations that she was

injured after tripping on uneven pavement and falling in the

defendants’ store’s parking lot.          See ECF No. 1-1 at 6-8.       The

defendants removed the action to this court on November 17,

2020.     See ECF No. 1.


             On January 25, 2021, the plaintiff’s counsel filed a

motion to withdraw as counsel for the plaintiff.             See ECF No.

11.     The court set a February 26, 2021 hearing on the motion,
   Case 2:20-cv-00755 Document 19 Filed 05/03/21 Page 2 of 6 PageID #: 89



ordering the plaintiff to appear in person and directing her

counsel to ensure that she received the order setting the

hearing.    See ECF No. 12.    The hearing, at which counsel for

both sides appeared, was held as scheduled.         See ECF No. 15.

The plaintiff did not attend the hearing as ordered.           See id.


            At the hearing, the plaintiff’s counsel represented

that communications between counsel and the plaintiff had broken

down after the defendants had produced discovery casting some

doubt on the likelihood of the plaintiff succeeding on her

claims.    Counsel further represented that counsel had sent on

January 19, 2021, via certified mail, a copy of the motion to

withdraw, a copy of the court’s January 27, 2021 order, and a

letter notifying her of her obligation to appear at the hearing.

In support of this representation, counsel provided a receipt of

certified mail sent to the plaintiff.        See ECF No. 16.


            By a March 2, 2021 order, the court granted the

plaintiff’s counsel’s motion to withdraw, see ECF No. 15; ECF

No. 17, and ordered the plaintiff to obtain new counsel by March

29, 2021, or else to proceed pro se, see ECF No. 17.           The court

further ordered the plaintiff, with or without counsel, to

proceed with this case in compliance with the court’s schedule

and the Federal and Local Rules.         See ECF No. 17.    Specifically,

the court directed that the plaintiff had until April 1, 2021,



                                     2
     Case 2:20-cv-00755 Document 19 Filed 05/03/21 Page 3 of 6 PageID #: 90



to respond to the first set of combined discovery requests

propounded by the defendants by April 1, 2021.            See ECF No. 14;

ECF No. 17.     The court directed the Clerk to transmit a copy of

the order to the plaintiff at the address provided by the

plaintiff’s counsel, and the court notified the plaintiff that

failure to comply with its order might result in the dismissal

of this action for failure to prosecute.             See ECF No. 17.


            No attorney has entered an appearance on the

plaintiff’s behalf by the March 29, 2021 deadline set by the

court or afterward.       The plaintiff has not provided any notice

to the court regarding whether she intends to proceed with or

without representation.


            On April 7, 2021, the defendants filed the current

motion to dismiss the plaintiff’s complaint.            See ECF No. 18.

The defendants state that they have received no response from

the plaintiff to their first set of combined discovery requests

by the April 1, 2021 deadline set by the court, or afterward.

See id.    The defendants ask that the complaint be dismissed with

prejudice under Fed. R. Civ. P. 41(b) due to the plaintiff’s

failure to prosecute the action.           See id.   The defendants served

the plaintiff with a copy of their motion by mail.             See id. at

4.   The plaintiff has not responded to the motion within the

time set for doing so.       See LR Civ P 7.1(a)(7); see also Fed. R.



                                       3
   Case 2:20-cv-00755 Document 19 Filed 05/03/21 Page 4 of 6 PageID #: 91



Civ. P. 5(b)(2)(C); Fed. R. Civ. P. 6(a), (d).


           Rule 41(b) of the Federal Rules of Civil Procedure

provides for the dismissal of an action for the plaintiff’s

failure to prosecute or to comply with the court's rules or

orders.   See Attkisson v. Holder, 925 F.3d 606, 625 (4th Cir.

2019); see also Link v. Wabash R. Co., 370 U.S. 626, 629 (1962)

(“The authority of a federal trial court to dismiss a

plaintiff’s action with prejudice because of [her] failure to

prosecute cannot seriously be doubted.”).         In determining

whether such a sanction is appropriate, the court should balance

the following factors: “‘(1) the plaintiff’s degree of personal

responsibility; (2) the amount of prejudice caused the

defendant; (3) the presence of a drawn out history of

deliberately proceeding in a dilatory fashion; and (4) the

effectiveness of sanctions less drastic than dismissal.’”

Attkisson, 925 F.3d at 625 (quoting Hillig v. C.I.R., 916 F.2d

171, 174 (4th Cir. 1990)).      “A district court need not engage in

a rigid application of this test, however, when a litigant has

ignored an express warning that failure to comply with an order

will result in the dismissal of his claim.”         Taylor v. Huffman,

No. 95-6380, 1997 WL 407801, at *1 (4th Cir. 1997)

(unpublished); see also Ballard v. Carlson, 882 F.2d 93, 96 (4th

Cir. 1989) (noting that “[a]ny other course” can “place[] the




                                     4
   Case 2:20-cv-00755 Document 19 Filed 05/03/21 Page 5 of 6 PageID #: 92



credibility of the court in doubt and invite[] abuse”).


           Having considered the relevant factors in light of

particular circumstances of this case, the court concludes that

dismissal is appropriate.      The plaintiff has failed to comply

with the court’s order directing her to be present in person at

the February 26, 2021 hearing.       She has also failed to comply

with the court’s order to proceed with her case with or without

counsel and to respond to the defendants’ discovery request,

despite the court’s express warning that her failure to do so

could result in dismissal for failure to prosecute.           The

plaintiff has likewise failed to abide by the Federal and Local

Rules, which require her to timely respond to discovery

requests, and has not filed a response opposing the current

motion within the time allotted by the Local Rules.           In view of

these failures, it appears that the plaintiff no longer wishes

to pursue this matter and that the fault for the delays of the

proceedings herein, which have necessarily prejudiced the

defendants, lies with her.      Accordingly, dismissal is the

appropriate sanction.


           For the foregoing reasons, it is ORDERED that the

defendants’ motion to dismiss (ECF No. 18) be, and hereby it is,

granted.   It further ORDERED that this action be, and hereby it

is, dismissed with prejudice for failure to prosecute.



                                     5
   Case 2:20-cv-00755 Document 19 Filed 05/03/21 Page 6 of 6 PageID #: 93



          The Clerk is directed to transmit this order to all

counsel of record, to any unrepresented parties, and to the

plaintiff at the following address:

          824 Central Avenue
          Apartment 407
          Charleston, West Virginia 25302


                                         ENTER: May 3, 2021




                                     6
